I think that the petition sets forth a cause of action for services rendered and accepted up to the *Page 76 
time when the ward was adjudicated to be incompetent. The basis of recovery is the acceptance of the services rendered under the agreement, and an incompetent, after adjudication, could not be bound by an acceptance which he could not responsibly make. The contract was unilateral, since the ward was not obligated to accept any services, and he was liable only for services accepted by him when he was mentally competent to accept them.